Citation Nr: 1328476	
Decision Date: 09/06/13    Archive Date: 09/16/13

DOCKET NO.  12-22 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
diabetes mellitus.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
psychiatric disability.

3.  Entitlement to service connection for a psychiatric 
disability.  

4.  Entitlement to service connection for headaches.

5.  Entitlement to an increased rating for sarcoidosis with 
moderate restrictive lung disease, currently rated 30 
percent disabling.  

6.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).

7.  Entitlement to an earlier effective date than October 
21, 2009, for the grant of nonservice-connected pension.  
REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from January 1975 to 
February 1978.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2009 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas and from a January 2010 rating decision by 
the RO in St. Paul, Minnesota.  

The issues of entitlement to an increased rating for 
sarcoidosis with moderate restrictive lung disease, 
entitlement to service connection for headaches, entitlement 
to service connection for a psychiatric disability, whether 
new and material evidence has been received to reopen a 
claim of entitlement to service connection for diabetes 
mellitus, and entitlement to a TDIU are REMANDED to the RO 
via the Appeals Management Center in Washington, D.C.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDINGS OF FACT

1.  Service connection for PTSD was last denied by a rating 
decision dated in November 2006.  The Veteran did not appeal 
the denial.

2.  The evidence received since the prior final rating 
decision is new and raises a reasonable possibility of 
substantiating the underlying claim of service connection 
for a psychiatric disability.

3.  The Veteran first filed a claim of entitlement to 
nonservice-connected pension benefits in October 2009.  

4.  In a January 2010 rating decision, entitlement to 
nonservice-connected pension benefits was granted effective 
October 21, 2009.


CONCLUSIONS OF LAW

1.  New and material evidence sufficient to reopen a 
previously denied claim of entitlement to service connection 
for a psychiatric disability has been received.  38 U.S.C.A. 
§§ 1110, 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) 
(2012).

2.  The criteria for entitlement to an effective date 
earlier than October 21, 2009, for the grant of nonservice-
connected pension have not been met.  38 U.S.C.A. §§ 5107, 
5110 (West 2002); 38 C.F.R. § 3.400 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

The Veteran originally submitted a claim of entitlement to 
service connection for posttraumatic stress disorder (PTSD) 
in December 2003.  The claim was denied by the RO in a 
rating decision dated in April 2004.  Notice of the denial 
and notice of appellate rights were provided in May 2004.  
The Veteran did not perfect an appeal of that decision and 
that decision became final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 20.302, 20.1103 (2012).  The Veteran submitted 
an application to reopen a claim of entitlement to service 
connection for PTSD in December 2005.  The RO declined to 
reopen the claim of entitlement to service connection for 
PTSD in rating decisions dated in June 2006 and November 
2006.  Notice of the denial and notice of appellate rights 
were provided at those times.  The Veteran did not perfect 
an appeal of either decision and the November 2006 decision 
became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
20.302, 20.1103 (2012).  As a result, service connection for 
a psychiatric disability, to include PTSD, may now be 
considered on the merits only if new and material evidence 
has been received since the time of the prior adjudication.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2012); 
Manio v. Derwinski, 1 Vet. App. 140 (1991); Evans v. Brown, 
9 Vet. App. 273 (1996).

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  Jackson v. Principi, 265 F.3d 
1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. 
Cir. 1996).  If the Board finds that no such evidence has 
been offered, that is where the analysis must end.  Butler 
v. Brown, 9 Vet. App. 167 (1996).

Evidence is considered new if it was not of record at the 
time of the last final disallowance of the claim.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2012).

In determining whether evidence is new and material, the 
credibility of the evidence is presumed.  Justus v. 
Principi, 3 Vet. App. 510 (1992).  New and material evidence 
is not required as to each previously unproven element of a 
claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

At the time of the prior final denial, the evidence before 
VA consisted of the Veteran's service medical records; VA 
outpatient treatment reports dated through October 2006; 
private treatment reports from various providers; VA 
examination reports dated in May 1982, May 1984, May 1986, 
May 1988, June 1990, and November 1991; and statements from 
the Veteran. 

The service medical records are negative for any complaints, 
findings, or treatment for any psychiatric disabilities.  
The VA outpatient treatment reports show treatment for 
various psychiatric disabilities including PTSD and 
depression.  The private treatment reports from S. Afridi, 
M.D., show treatment for depression.  Private treatment 
reports from B. Wheeler, M.D., J. Burks, M.D., and 
L. Paul, M.D., are unrelated to treatment for psychiatric 
disabilities.  

The VA examination reports dated in May 1982, May 1984, May 
1986, May 1988, June 1990, and November 1991 do not include 
any objective findings related to any psychiatric 
disabilities.  The Veteran reported depression at the 
November 1991 VA examination.  

The RO declined to reopen the claim for PTSD in the November 
2006 rating decision because the evidence submitted by the 
Veteran was not new and material.  The basis of the original 
denial of the claim in the April 2004 rating decision was 
that there was no diagnosis of PTSD.  

The Veteran submitted the current application to reopen his 
claim for service connection for PTSD in January 2009.  
Evidence associated with the claims file since the final 
prior denial consists of additional VA outpatient treatment 
reports, private treatment reports from Crossroads Pulmonary 
Diagnostic Clinic and Lab and Citizens Medical Center, a VA 
examination report dated in August 2009, and statements from 
the Veteran.   

Because the evidence received since the prior denial was not 
previously of record, and because it addresses specifically 
the issue before the Board, the Board finds that the new 
evidence is material.  38 C.F.R. § 3.156 (2012).  Since the 
final prior denial, the Veteran has submitted evidence of 
treatment for various psychiatric disabilities.  The Veteran 
has also submitted statements indicating that he has had 
psychiatric symptoms which began in service and have 
continued since that time.  The Veteran is competent as a 
lay person to provide testimony regarding continuity of 
symptoms and self-treatment.  Barr v. Nicholson, 21 Vet. 
App. 303 (2007).  Additionally, the evidence shows treatment 
for and diagnoses related to psychiatric disabilities and 
the broadened scope of the claim means that service 
connection for those psychiatric disabilities must be 
considered.  Consequently, the Board concludes that the 
evidence is neither cumulative nor redundant, and raises a 
reasonable possibility of substantiating the claim.

Accordingly, the claim of service connection for a 
psychiatric disability, including PTSD and depression is 
reopened.  To that extent only, the claim is allowed.  The 
claim will be remanded for additional development.

Earlier Effective Date

The Veteran filed a claim of entitlement to nonservice-
connected person benefits in October 2009.  The claim was 
granted in a January 2010 rating decision effective October 
21, 2009, the date the claim was received by the RO.  

The Veteran argues that he is entitled to an effective date 
prior to October 21, 2009, for the grant of entitlement to 
nonservice-connected pension benefits.  

Where disability pension entitlement is established based on 
a claim received by VA on or after October 1, 1984, the 
pension award may not be effective prior to the date of 
receipt of the pension claim unless the Veteran specifically 
claims entitlement to retroactive benefits.  The claim for 
retroactivity may be filed separately or included in the 
claim for disability pension, but it must be received by VA 
within one year from the date on which the Veteran became 
permanently and totally disabled.  38 C.F.R. § 3.151(b) 
(2012).

If within one year from the date on which the Veteran became 
permanently and totally disabled, he files a claim for a 
retroactive award and establishes that a physical or mental 
disability, which was not the result of his willful 
misconduct, was so incapacitating that it prevented him from 
filing a disability pension claim for at least the first 30 
days immediately following the date on which he became 
permanently and totally disabled, the disability pension 
award may be effective from the date of receipt of claim or 
the date on which he became permanently and totally 
disabled, whichever is to his advantage.  While rating board 
judgment must be applied to the facts and circumstances of 
each case, extensive hospitalization will generally qualify 
as sufficiently incapacitating to have prevented filing the 
claim.  38 C.F.R. § 3.400(b)(1)(ii)(B) (2012). 

A claim is defined broadly to include a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p) (2012). 

Review of the record shows that the earliest document that 
can be construed as either a formal or informal claim of 
entitlement to nonservice-connected pension benefits was 
received by the RO on October 21, 2009.  That is the 
earliest date from which the Veteran's claim for nonservice-
connected pension benefits can be granted.  38 U.S.C.A. § 
5110(a) (West 2002); 38 C.F.R. § 3.400 (2012).  In addition, 
the Veteran did not file a specific claim seeking 
retroactive benefits.  Even if he had filed a claim 
specifically seeking retroactive benefits, the Veteran has 
not submitted evidence to show that within one year from the 
date on which the Veteran became permanently and totally 
disabled, he filed a claim for a retroactive award and 
established that a physical or mental disability, which was 
not the result of his willful misconduct, was so 
incapacitating that it prevented him from filing a 
disability pension claim for at least the first 30 days 
immediately following the date on which he became 
permanently and totally disabled,  There is no evidence of 
record indicating that the Veteran was incapacitated and 
unable to file a claim.  Therefore, the Board finds that an 
effective date earlier than October 21, 2009, is not 
warranted under applicable law and regulation.  

In summary, the Board finds that the criteria for the 
assignment an effective date earlier than October 21, 2009, 
for the grant of nonservice-connected pension benefits are 
not met.  In essence, the Board believes that this is a case 
in which the law and not the evidence is dispositive, and 
thus, that the appeal must be terminated because of the lack 
of entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 
426 (1994).

The Board has considered whether the notice provisions are 
applicable to this claim.  38 U.S.C.A. §§ 5103, 5103A, 5107 
(West 2002); 38 C.F.R. § 3.159 (2012).  The Board finds that 
because the claim at issue is limited to statutory 
interpretation, the notice provisions do not apply in this 
case.  Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
VAOPGCPREC 5-2004 (2004), 69 Fed. Reg. 59989 (2004) (VA not 
required to provide notice of the information and evidence 
necessary to substantiate a claim where that claim cannot be 
substantiated because there is no legal basis for the claim 
or because undisputed facts render the claimant ineligible 
for the claimed benefit).  In addition, the Board notes that 
the claim for nonservice-connected pension was granted.  
Therefore, the claim was substantiated.  The Veteran was 
notified of the required information, including the criteria 
for establishing effective dates.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.326 (2012); Dingess v. Nicholson, 19 Vet. App. 
473 (2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
Accordingly, the Board finds that the duties to notify and 
assist were met.


ORDER

The claim of entitlement to service connection for a 
psychiatric disorder, including PTSD and depression is 
reopened.  To that extent only, the appeal is granted.

Entitlement to an earlier effective date for the grant of 
nonservice-connected pension is denied.  


REMAND

A review of the claims file reveals that a remand is 
necessary before a decision on the merits of the remaining 
claims can be reached.  

With regard to the claim for an increased rating for 
sarcoidosis, the Veteran was last provided a VA examination 
to assess the disability in August 2009, over four years 
ago.  VA's duty to assist includes the conduct of a thorough 
and comprehensive medical examination.  Robinette v. Brown, 
8 Vet. App. 69 (1995).  When available evidence is too old 
for an adequate rating of the Veteran's current condition, 
VA's duty to assist includes providing a new examination.  
Weggenmann v. Brown, 5 Vet. App. 281 (1993).  The Veteran's 
last VA examination is stale.  The Veteran's service-
connected disability may have worsened since the date of the 
last examination.  In order to properly adjudicate the 
increased rating claim, another examination should be 
scheduled.

With regard to the claim for service connection for 
psychiatric disabilities, the Veteran should be afforded a 
VA examination to determine the etiology of any diagnosed 
psychiatric disabilities.  

With regard to the claim for service connection for 
headaches, the Veteran claims that he had headaches in 
service and has had headaches since that time.  

In initial service connection claims, the VA must provide a 
VA medical examination where there is (1) competent evidence 
of a current disability or persistent or recurrent symptoms 
of a disability; (2) evidence establishing that an event, 
injury, or disease occurred in service; (3) an indication 
that the disability or persistent or recurrent symptoms of a 
disability may be associated with the Veteran's service or a 
service-connected disability; and (4) insufficient competent 
medical evidence on file for VA to make a decision on the 
claim.  38 C.F.R. § 3.159(c) (2012); McLendon v. Nicholson, 
20 Vet. App. 79 (2006).  The Veteran has not been afforded a 
VA examination to determine the etiology of his claimed 
headache disability.  A VA examination should be obtained in 
order to ascertain the etiology of the claimed headache 
disability.

Associated with the claims file is a letter from the Social 
Security Administration (SSA) dated in December 2006 which 
indicates that the Veteran was determined to be disabled by 
SSA.  No records used by the SSA to render the determination 
were associated with the claims file.  As VA's duty to 
assist extends to obtaining SSA records where they may be 
relevant to the issues under consideration, remand is 
required to obtain the Veteran's SSA records.  Murinscak v. 
Derwinski, 2 Vet. App. 363 (1992).  The claim to reopen a 
claim for service connection for diabetes mellitus, and the 
other claims being remanded, cannot be adjudicated until the 
SSA records are obtained and must be remanded.

Additionally, VA outpatient treatment reports dated through 
July 2012 are associated with the Virtual VA claims file.  
Because there may be outstanding VA medical records that 
contain information pertinent to the Veteran's claims, an 
attempt to obtain outstanding VA records should be made.  38 
C.F.R. § 3.159(c)(2) (2012); Bell v. Derwinski, 2 Vet. App. 
611 (1992).

The claim for TDIU is inextricably intertwined with the 
other pending claims for service connection and increased 
ratings.  The appropriate remedy where a pending claim is 
inextricably intertwined with a claim currently on appeal is 
to remand the claim on appeal pending the adjudication of 
the inextricably intertwined claim.  Harris v. Derwinski, 1 
Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is 
requested.

1.  Obtain the Veteran's VA treatment 
reports dated since July 2012.

2.  Obtain any determinations rendered 
by the SSA and the medical records used 
to render those decisions.  Make as many 
requests as are necessary to obtain the 
SSA records and unless it is determined 
that the records sought do not exist or 
that further efforts to obtain the 
records would be futile.  If, after all 
procedurally appropriate actions to 
locate and secure the SSA records have 
been made and that further efforts to 
obtain the SSA records would be futile, 
make a formal finding to that effect.

3.  Schedule the Veteran for a VA 
examination to determine the current 
severity of his service-connected 
sarcoidosis.  The examiner must review 
the claims file and should note that 
review in the report.  All pertinent 
symptomatology and findings must be 
reported in detail.  All indicated tests 
and studies, to include pulmonary 
function tests, must be conducted by the 
examiner to properly evaluate the 
Veteran's service-connected sarcoidosis.  
Following the examination and a review 
of the evidence of record, and with 
consideration of the Veteran's 
statements, the examiner must record 
pertinent medical complaints, symptoms, 
and clinical findings, and comment on 
the extent to which the Veteran's 
service-connected sarcoidosis is 
manifested by chronic hilar adenopathy 
or stable lung infiltrates without 
symptoms or physiologic impairment; 
pulmonary involvement with persistent 
symptoms requiring chronic low dose 
(maintenance) or intermittent 
corticosteroids; pulmonary involvement 
requiring systemic high dose 
(therapeutic) corticosteroids for 
control; or cor pulmonale, or; cardiac 
involvement with congestive heart 
failure, or; progressive pulmonary 
disease with fever, night sweats, and 
weight loss despite treatment.  

4.  Schedule the Veteran for a VA mental 
disorders examination.  The examiner 
must review the claims file and must 
note that review in the report.  The 
report of examination should include a 
complete rationale for all opinions 
expressed.  Any necessary tests, 
including psychiatric testing, if 
appropriate, should be obtained. The 
examiner should provide the following 
information:

a.)  Provide a full multiaxial 
diagnosis pursuant to DSM-IV.  
Specifically state whether or not 
each criterion for a diagnosis of 
PTSD is met.

b.)  If a diagnosis of PTSD is 
appropriate, comment upon the link 
between the current symptomatology 
and any in-service stressor 
reported by the Veteran and provide 
an opinion as to whether it is at 
least as likely as not (50 percent 
or greater probability) related to 
the Veteran's active service.  

c.)  With regard to the diagnosed 
psychiatric disorders of record, 
including depression, the examiner 
should specifically state whether 
it is at least as likely as not (50 
percent or greater probability) 
that any psychiatric disability is 
related to the Veteran's active 
service.  The examiner must 
consider the Veteran's statements 
regarding continuity of 
symptomatology since service.  
Dalton v. Nicholson, 21 Vet. App. 
23 (2007).  

5.  Schedule the Veteran for a VA 
examination for the claimed headache 
disability.  The examiner should explain 
the basis for any opinion and base the 
opinion on sufficient facts or data with 
reference to medical literature, if 
possible.  The examiner must review the 
claims file and note that review in the 
report.  In addition to the service 
medical records which show treatment for 
headaches, the examiner should consider 
the Veteran's statements regarding his 
symptoms in service and his statements 
of continuous symptoms of headaches 
since service.  Dalton v. Nicholson, 21 
Vet. App. 23 (2007).  The examiner 
should provide a diagnosis for the 
Veteran's claimed headache disability 
and opine whether it is at least as 
likely as not (50 percent or greater 
probability) that any diagnosed headache 
disability began during, is due to, or 
was caused by the Veteran's active 
service.  

6.  Then, readjudicate the issues on 
appeal.  If any decision is adverse to 
the Veteran, issue a supplemental 
statement of the case and allow the 
applicable time for response.  Then, 
return the case to the Board.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2012).



______________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


